In an action to recover damages for personal injuries, the defendant Town of Oyster Bay appeals from an order of the Supreme Court, Nassau County (Woodard, J.), entered December 16, 2010, which denied its motion pursuant to CPLR 4404 (a) to set aside the jury verdict on the issue of liability and for judgment as a matter of law or, in the alternative, to set aside the jury verdict, inter alia, as contrary to the weight of the evidence and for a new trial on the issue of liability.
Ordered that the appeal is dismissed, as academic, without costs or disbursements, in light of our determination of the appeal from the interlocutory judgment entered July 27, 2010, in Urquhart v Town of Oyster Bay (85 AD3d 899 [2011] [decided herewith]). Mastro, J.P., Angiolillo, Chambers and Cohen, JJ., concur. [Prior Case History: 2010 NY Slip Op 33531(U).]